internal_revenue_service number release date index number ------------------- ---------------------------------------- ---------------------------------------------------- --------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-109785-06 date date legend fund ------------------------------------------------------------------------ accounting firm -------------------------- date ------------------ date -------------------------- date -------------------------- date ----------------------- date ---------------- date ------------------ date ---------------------- dear ---- ------ this responds to a letter dated date submitted on behalf of fund fund requests that its election under sec_855 of the internal_revenue_code to treat dividends distributed after the close of a tax_year as having been paid during that taxable_year be considered timely filed pursuant to sec_301_9100-3 of the procedure and administration regulations plr-109785-06 facts fund requests an extension of time to make an election under sec_855 to treat dividends distributed after the close of its taxable_year that ended on date as having been made during that year fund represents that in prior years it has consistently made sec_855 elections on federal_income_tax returns the due_date for which had been extended by the filing of form_7004 for the taxable_year that ended on date accounting firm assigned staff to prepare the tax_return under the direction of a senior tax manager consistent with past years’ filings fund intended to request an automatic_extension of time in which to file and include the sec_855 election with fund’s federal_income_tax return to be filed on or before the extended due_date on date the senior tax manager discovered that the form_7004 had inadvertently not been filed the senior tax manager immediately proceeded to finalize the return and forwarded it to fund on date the return was then filed by fund on date fund declared the dividend to which the election under sec_855 of the code was intended to relate on date to the shareholders of record on date and paid the dividend on date fund makes the following additional representations the request for relief was filed by fund before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in fund having a lower tax_liability in the aggregate for all years to which the regulatory election applies than that fund would have had if the election had been timely made taking into account the time_value_of_money fund did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time fund requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences fund did not choose to not file the election law and analysis sec_855 of the code provides that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a taxable_year including the period for any extension of time granted for filing such return and plr-109785-06 distributes the amount of such dividend to shareholders in the 12-month_period following the close of such taxable_year and not later than the date of the first regular dividend payment made after such declaration the amount so declared and distributed shall to the extent the company elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided in subsections b c and d sec_1_855-1 of the income_tax regulations sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money holding based upon the facts presented and representations made by fund we hold that fund has demonstrated good cause for the granting relief under sec_301_9100-3 accordingly fund will be treated as having made a timely election under sec_855 of the code on its federal_income_tax return filed on date for the taxable_year that ended on date aggregate for the year to which the election applies than fund’s tax_liability would have no opinion is expressed as to whether fund’s tax_liability is not lower in the plr-109785-06 been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director will determine fund’s tax_liabilities for the year involved if the director determines that fund’s liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of fund’s election under sec_855 of the code this ruling does not relieve fund from any penalty that it may owe as a result of its failure_to_file its federal_income_tax returns on time except as specifically ruled upon above no opinion is expressed or implied as to any federal excise or income_tax consequences regarding fund in particular no opinion is expressed or implied whether fund qualifies as a ric that is taxable under subchapter_m part of the code this ruling is directed only to the taxpayer who requested it sec_6110 ___________________________ alice bennett chief branch office of associate chief_counsel financial_institution products sincerely yours of the code provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes cc
